Exhibit 10.11

 

LOGO [g443807ex10_11logo.jpg]                555 W. Adams          Chicago, IL
60661          Tel 312-258-1717          www.transunion.com   

December 6, 2012

Mr. Siddharth N. (Bobby) Mehta

159 E. Walton Street

Apt. 27A

Chicago, IL 60611

 

  Re: Employment Agreement dated October 3, 2007 (the “Agreement”)

Dear Bobby:

TransUnion Corp., a Delaware corporation (the “Company”), and you have agreed to
amend the Agreement in accordance with the terms and conditions set forth in
this letter (this “Amendment”) based on your indication that you wish to
voluntarily terminate your employment with the Company. The parties agree that
you did not, and are not, submitting a Resignation for Good Reason in connection
with your voluntary termination. Capitalized terms used herein and not otherwise
defined have the meanings ascribed thereto in the Agreement. Any provision, term
or condition of the Agreement that has not been specifically modified or amended
by this Amendment shall remain in full force and effect and be deemed to be a
part of this Amendment, and this Amendment, with such terms and provisions,
shall be deemed to be the complete agreement of the parties.

1. Term. Section 1 of the Agreement shall be deleted in its entirety and
replaced with the following language:

The term of the Agreement commenced on August 22, 2007 and shall expire on
December 31, 2012 (the “Term”). For the avoidance of doubt, on December 31, 2012
your employment with the Company will terminate (unless earlier terminated in
accordance with Section 7(b) of the Agreement), and in connection with such
termination you will not be entitled to any of the payments and benefits set
forth in Section 8(b) of the Agreement or to any accelerated vesting of the
stock options granted to you pursuant to the TransUnion Holding Company, Inc.
2012 Management Equity Plan.

2. Definition of “Competitor”. The definition of “Competitor” in Section 16 of
the Agreement shall be modified by deleting the reference therein to
“Choicepoint, Inc.” and replacing it with “Verisk Analytics”.

3. Complete Agreement and Non-Reliance. The Agreement, as amended by this
Amendment, contains the complete agreement between the parties and no party has
relied upon or will claim reliance upon any oral or written statement which may
be claimed to relate to the subject matter of this Agreement, as amended by this
Amendment, in connection with the execution of this Amendment.

4. Miscellaneous.

(a) This Amendment shall be governed by the internal laws (and not the conflicts
of law provisions) of the State of Illinois.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

Siddharth N. Mehta

December 6, 2012

Page 2

 

(c) Every notice or other communication required, contemplated or permitted by
this Amendment by any party, shall be in writing and shall be delivered either
by personal delivery, facsimile transmission, private courier service, or
postage prepaid, return receipt requested, certified or registered mail,
addressed to the party to whom intended at the address for such party set forth
below such party’s name on the signature page hereof or at such other address as
the intended recipient previously shall have designated by written notice.
Notice by courier, facsimile transmission or certified or registered mail shall
be effective on the date it is officially recorded as delivered to the intended
recipient by return receipt or the date of attempted delivery where delivery is
refused by the intended recipient. All notices and communications required,
contemplated or permitted by this Amendment to be delivered in person shall be
deemed to have been delivered to and received by the addressee, and shall be
effective, on the date of personal delivery.

(d) If any provision of this Amendment is determined to be invalid under the
applicable law, such provision shall be ineffective and the remaining provisions
of this Amendment and the Agreement shall continue in full force and effect.
Nothing contained in this Amendment shall constitute a party’s waiver of any
rights or remedies it may have under applicable law, it being agreed that any
such waiver shall be in writing.

(e) No provision of this Amendment may be modified, amended, waived or
discharged unless agreed to in writing, and signed and executed by the Company
and you.



--------------------------------------------------------------------------------

Siddharth N. Mehta

December 6, 2012

Page 3

 

If you are in agreement with the foregoing, please acknowledge your agreement in
the place provided below and return an original of this Amendment to the
Company, whereupon this Amendment shall become a part of the Agreement and
binding between the Company and you.

 

Very truly yours, TransUnion Corp., a Delaware company By:  

/s/ John W. Blenke

  John W. Blenke   Executive Vice President and Corporate General Counsel

 

/s/ Siddharth N. (Bobby) Mehta

Siddharth N. (Bobby) Mehta

[Signature Page to Employment Agreement Amendment]



--------------------------------------------------------------------------------

Siddharth N. Mehta

December 6, 2012

Page 4

 

Executive’s Address for Notice:

 

Siddharth N. Mehta

159 E. Walton Street

Apt. 27A

Chicago, IL 60611

 

With a copy to:

 

Daniel A. Pollack

Pollack & Kaminsky

114 West 47th Street

Suite 1900

New York, New York 10036

  

Company’s Addresses for Notice:

 

John W. Blenke

Executive Vice President & General Counsel

TransUnion Corp.

555 West Adams Street

Chicago, Illinois 60661

 

Mary K. Krupka

Executive Vice President – Human Resources

TransUnion Corp.

555 West Adams Street

Chicago, Illinois 60661